DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10 and 12 are directed to an invention that is independent or distinct from the invention originally claimed.
Claim 10 calls for a groove embodiment where the two grooves are on a backside of one groove that is in a face-back direction.  Such an arrangement of grooves is a structural embodiment to a species not previously claimed. 
Similarly, claim 12 calls for a shape species of grooves wider at the ends.
 If allowable subject matter is to be found in a base generic claim, rejoinder of this claim could occur. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 12 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, “a thickness across the entire crown portion” is not disclosed.  More broadly it is only disclosed at [0029] that the thickness of the crown can be “in a range of 0.3 to 0.8 mm”.  It is not disclosed that such a thickness must occur across the entire crown section 21.   
In claim 11, the broad scope of “a thickness” of the groove being ½ to 1/6 of the thickness of the crown is not disclosed.  Here such can include the width of the groove, where as only the depth is disclosed as being within the claimed range at [0029] of the specification.   

Claims 1 and 3-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, “a thickness across the entire crown portion” is ambibuous and undefined.  Here the crown has many possible thicknesses that can be defined toe/heel, front/back or inside/outside.  Without knowing how such a thickness is related to the structure of the club it is not possible to determine the scope of the claim for the purposes of this action in applying art, it will be presumed such a thickness will be that measured from a hollow interior formed by the joining of the first and second metal member to an exterior surface. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Sargent et al. 2011/0312437 and further in view of Deshmukh 2004/0092333 and in the alternative further in view of Matsunaga 2003/0114244.
As set forth in the previous office action; 
As to claim 1, Seki shows a first part 1 and a second part 10 where the first part is forged [0075] and second part is cast [0079].  While he does not appear to show a groove portion, providing a groove in the crown of a club to promote deformation improve performance on the club is taught by Mizutani at RE11.  To have provided a groove in the crown of Seki would have been obvious in order to improve the performance of the club by allowing deformation of the crown.  While the applied art does not appear to discuss reinforcing ribs, Sargent teaches that using such at the intersection of his sole and face at 9040 shown in fig. 84 can be used to strengthen areas of the club.  To have provided ribs in Seki would have been obvious to have added strength to that point of the club. 
 Claim 2 is considered shown the first metal member is configured to form the entire crown portion 3 except a part in a periphery of the hosel portion 13.  Each member is joined at one continuous joining line 3T as called for by claim 3.
Claim 4 does not define any structure with respect to the contour line or the perspective of any planar view.  As such, fig. 1 is considered to show in a range of not less than 70% of a contour line excluding the hosel portion in a planar view of the golf club head, a joining line 3T between the first metal member and the second metal member is along the contour line. 
Claim 8 is considered fairly taught where a reinforcing rib 9069 is formed on an inner surface of a boundary portion between the side portion on a back side and the crown portion. To have included such on Seki would have been obvious to have reinforced that area of the club. 
 
Claim 1 has been amended to exclude “a part in a periphery of the hosel portion”.  This limitation is clearly shown at 5a of Seki.  
As to the new thickness limitation, Deshmukh is applied teaching such a range in thickness as obvious for the reasons set forth below in response to applicant’s remarks. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



As set forth in the previous office action;
“While grooves in the crown are taught by Mizutani, Matsunaga further teaches that grooves on a backside of a crown such as his 8 to allow the crown to bend and increase launch angle.  To have additionally included grooves on a backside of the crown of Seki would have been obvious in order to likewise make the crown easier to bend at the time of impact. ([0025], Matsunaga).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Sargent et al. 2011/0312437.  
While the applied art does not appear to discuss reinforcing ribs, Sargent teaches that using such at the intersection of his sole and face at 9040 shown in fig. 84 can be used to strengthen areas of the club.  To have provided ribs in Seki would have been obvious to have added strength to that point of the club.”


Claim 11 calls for a thickness of a groove to be between ½ to 1/6 the thickness of the crown portion. With respect to this feature, it is only the depth that is disclose as being within the claimed range at [0029].  Further such a depth is merely shown by way of example and not shown as being critical. The breadth of the instant claims provide no structural details of how such a groove is to be shaped or constructed on the crown.  To that extent Mizutani is considered broadly applicable to teach constructing golf clubs with such general groove features with a depth D [0212] and that the effects of such a depth, “deformation of the crown is promoted” [0278]. He teaches that such can be between 1-3mm [0287].  While he does not discuss the depth as a relationship to the crown thickness, it is inherent that such a relationship exists and to have constructed it with a depth of ½ to 1/6 that of the thickness of the crown would have been obvious in order to promoted the deformation of the crown as desired by the particular performance requirements in the design of the club.
Alternatively, Matsunaga is applied that teaches the use internal grooves 8 that are to be designed ¼ to 3/5 of the thickness of the crown [0036] to promote bending of the club head.  To have provided such internal grooves on a club like that of Seki with in the depth relationship recited in claim 11 would have been obvious in order to obtain the desired flexing of the club head when striking a ball. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Sargent et al. 2011/0312437 and further in view of Deshmukh 2004/0092333 and in the alternative further in view of Matsunaga 2003/0114244 and further in view of Gorman 5,64,107.
The applied art does not appear to discuss any ribs on the sole.  Gorman teaches that by providing ribs as shown in his fig. 1 to the outer surface of the sole one can improve aerodynamics.  To have provided such on Seki would have been obvious to improve air flow when swinging the club. 
Conclusion
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
Applicant’s initial remarks on pg. 5 of his response restates claim 1 and summarizes the basis of the grounds for rejection to which no response is deemed necessary. 

	He argues that the newly added limitations with respect to the claim 1 with the entire crown portion having a thickness between .3-.6 mm and that Seki only shows 1-3mm.  However, such is not a complete analysis of the teaching and suggestions in Seki with respect to the construction of the crown. He shows that joining areas should be thicker to prevent sinking and cracking of the weld ([0043], ln. 8.) and that only in these areas is a 1-3mm thickness suggested. He shows that the other portions of the crown to be .6-1.2mm in the “vicinity of the highest point 3a” (ln. 17).  Where this the “vicinity of the highest point 3a” is considered to be described as “the entire crown portion in the first member”, the overlapping ranges disclosed is considered to meet the limitations of the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  He shows that as the thickness of the crown becomes thinner than .5mm, it becomes difficult to manufacture [0044] and that larger does not result in sufficient bending. Here alternatively, he shows that the thickness of the crown is a results effective variable to allow for sufficient bending and strength during manufacture.  Here, the thickness of the crown with respect to ease of bending is the same purpose as that disclosed by applicant at [0029].  As such, to have adjusted the thickness of the crown to be less than disclosed by Seki to below .6 would have been obvious in order to increase bending in the crown and reduce weight lowering the CG. While Seki does suggest that doing such will create durability issues, applicant’s invention does not appear to be concerned with durability or invented any way to overcome such a problem to allow for a thinner crown than suggested by the applied prior art. As to the performance of having a crown section in that claimed range, we see from Deshmukh in multi-member hollow body drivers (in his claim 1) crown sections in the range of .03-.05mm.  As such, to have reduce the crown section of Seki would have been obvious to have lowered the weight and increase flexing in the crown.  
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Attorney Docket No.: Q259649 
AMENDMENT UNDER 37 C.F.R. § 1.111 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711